internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom fi p 2-plr-122346-98 date date legend pool sponsor state date a year a year b year c firm m dear this replies to your letter of date submitted on behalf of pool requesting a ruling under sec_301_9100-1 and sec_301_9100-3 of the regulations on procedure and administration the requested ruling would grant pool an extension of time to make an election under sec_860d of the internal_revenue_code and sec_1 860d- d of the income_tax regulations to be treated as a real_estate_mortgage_investment_conduit remic facts sponsor is a corporation organized under the laws of state it engages in the business of issuing acquiring and securitizing residential mortgage loans plr-122346-98 sponsor caused pool to be formed on date a pursuant to the terms of a pooling and servicing agreement whereunder certain conventional adjustable-rate one-to-four family residential mortgage loans would be pooled and sponsor would act as master servicer pool also included certain credit enhancement contracts and a reserve fund two classes of interests in pool class a and class r were issued on date a the class a certificates and certificates representing of the class r certificates were sold the remaining class r certificates were retained by sponsor as stated in the prospectus supplement offering these interests for sale sponsor intended to cause a remic election to be made with respect to pool the class a certificates would represent regular interests as defined in sec_860g of the code and related regulations and the class r certificates would represent the residual_interest as defined in sec_860g and related regulations firm m was engaged to prepare the federal_income_tax returns on behalf of pool including the making of the election to be treated as a remic for its first taxable_year year a in november of year a a representative of firm m requested an ein on behalf of pool and indicated on the request form form ss-4 that pool would elect to be treated as a remic firm m did not file a timely form_1066 for year a on behalf of pool under sec_1_860d-1 of the regulations a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the 15th day of the fourth month following the close of the first tax_year of its existence this inadvertent failure_to_file a form_1066 was due to a number of factors including workload compression at firm m around the april 15th deadline and the fact that the interests offered in pool were of a relatively simple single maturity interest that is typically associated with trusts that do not make a remic election the error was discovered by a representative of firm m in november of the year following year a year b upon discovery of the error the filing of this request for relief was authorized a form_1066 for year a was filed on behalf of pool in september of year c the year following year b at the same time a form_1066 for year b was filed on both returns a notation that relief would be requested for the late election was made schedule qs were issued to the holders of the residual_interest as soon as the oversight was discovered and consistently thereafter on a timely basis law sec_860d of the code provides that an entity otherwise meeting the definitional requirements of a remic may elect to be treated as a remic for its first taxable_year by making this election on its return for that year sec_1_860d-1 of the regulations provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the 15th day of the plr-122346-98 fourth month following the close of the first tax_year of its existence this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that pool has satisfied the requirements for obtaining a reasonable extension of time to elect remic status therefore pool is granted a reasonable extension of time to elect remic status for purposes of sec_860d of the code and sec_1_860d-1 of the regulations and the election will be considered to have been timely made the extension of time will be for a period beginning on the date that the initial form_1066 was due until date thus solely for purposes of making a remic election the initial form_1066 is deemed timely filed this ruling is limited to the timeliness of pool’s remic election this ruling does not relieve pool from any penalty that it may owe as a result of its failure to timely file form_1066 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether pool meets the requirements of a remic under sec_860d of the code no opinion is expressed as to whether pool’s tax_liability is not lower in the aggregate for all years to which the election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine the tax plr-122346-98 liability for the years in question if the district director’s office determines that this tax_liability is lower that office will determine the federal_income_tax effect a copy of this letter is being forwarded to the service_center with which pool files its returns with instructions that although pool’s form_1066 was not timely filed pool is to be treated as having made a timely remic election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ____paul francis________________ assistant chief_counsel financial institutions and products enclosure copy for purposes
